Title: To Benjamin Franklin from Marie-Françoise-Dominique Brouttin Mollien de Sombres, 4 March 1784
From: Brouttin Mollien de Sombres, Marie-Françoise-Dominique
To: Franklin, Benjamin



paris ce 4 mars 1784

Jai eu lhonneur Monsieur de vous adresser un memoire pour M. Morel de dunkerque, mon parens. Il y a deux mois en joignant mes prieres aux siennes. Depuis jai eu celui de vous écrire et de vous prier Monsieur de vouloir me mander Sil pouvait ésperer quelque chose? Afin de lui en rendre compte; privé de l’honneur de votre reponce jai etté a passy pour avoir Celui de [vous y voir il y] a eu samedi huit [torn: several words missing] Sa hais de [torn: two words missing] [Jai laissé] a votre laquais pour vous en informé un mot créonné, avec prierres de me donner votre reponce. Ne l’ayant pas recûe jai prié mde cadet de vaux, qui va a passy, de se charger de la presente. Vous priant Monsieur d’avoir la bonté de me donner une reponce. En l’attendant jai l’honneur detre Monsieur Votre tres humble et tres obeissante servante [torn]
